ALLOWANCE
Applicant’s reply, filed 3 January 2022 in response to the non-final Office action mailed 6 October 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-6, 8-14 and 16 are pending, wherein: claims 1 and 9 have been amended, claims 2-6, 8, 10-14 and 16 are as originally filed, and claims 7 and 15 have been cancelled by this amendment. Pending claims 1-6, 8-14 and 16 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 112(b) rejection of claims 1-16 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 103 rejections of claims 1-8 as unpatentable over Fujie et al. (WO 02092688 A1) in view of Sun et al. (CN 102719060 A) and of claims 9-16 as unpatentable over Fujie in view of Sun and further in view of Dong (CN 102492276 A) are withdrawn as a result of Applicant’s filed claim amendments. 
No further objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Fujie (WO 02092688 A1) teaches thermoplastic polyester resin compositions, and light reflectors made therefrom, comprising the combination of a thermoplastic resin (A) component comprising the combination of PBT and PET, graft rubber (B), epoxy-silane treated inorganic reinforcement (C) having a mean particle size of 0.5-4 microns, and further optionally acrylonitrile-.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767